Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         29-OCT-2020
                                                         11:04 AM
                                                         Dkt. 39 ODDP

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


         GREGORIO NGIRAIWET; MAYA V. IRIONDO SIMEK; and
     NATHAN PLOESSER, on behalf of themselves and all other
          similarly-situated individuals, Petitioners,

                                 vs.

           DAVID Y. IGE, Governor, State of Hawai‘i and
  ANNE E. PERREIRA-EUSTAQUIO, Director, Department of Labor and
       Industrial Relations, State of Hawai‘i, Respondents.


                        ORIGINAL PROCEEDING

          ORDER DENYING PETITION FOR EXTRAORDINARY WRIT
           (By: Recktenwald, C.J., Nakayama, and Wilson, JJ.,
    Circuit Judge Castagnetti, in place of McKenna J., recused, and
 Circuit Judge Browning, in place of Circuit Judge Nakamoto, recused)

          Upon consideration of petitioners’ petition for

extraordinary writ, filed on September 28, 2020, the documents

and additional declarations submitted in support thereof, and the

record, it appears that the petition is seeking extraordinary

relief regarding the processing of unemployment claims and the

disbursement of unemployment benefits.     Extraordinary relief is a

narrow remedy confined to limited situations in which there is a

clear and indisputable right to relief, and when, with respect to
an agency’s duty, there is no room for discretionary action.    See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996) (with

respect to a public official, mandamus relief is available to

compel an official to perform a duty allegedly owed to an

individual only if the individual’s claim is clear and certain,

the official’s duty is ministerial and so plainly prescribed as

to be free from doubt, and no other remedy is available); Salling

v. Moon, 76 Hawai#i 273, 274 n.3, 874 P.2d 1098, 1099 n.3 (1994)

(“A duty is ministerial where the law prescribes and defines the

duty to be performed with such precision and certainty as to

leave nothing to the exercise of discretion and judgment.”).

Petitioners contend that respondents are not processing

unemployment claims and disbursing unemployment benefits promptly

to meet the demand of unemployed citizens of Hawai#i in violation

of HAR § 12-5-89(c) and (e).   Accepting these contentions as

true, and based on the standard by which petitions for

extraordinary writs are reviewed, it cannot be said that

respondents have ignored or refused to undertake an obligation

that is so clear beyond dispute as to warrant this court’s


                                 2
intervention in the agency’s process.   In addition, it cannot be

said that petitioners lack alternative means to seek relief.

Accordingly,

          IT IS HEREBY ORDERED that the petition for

extraordinary writ is denied.

          DATED: Honolulu, Hawai#i, October 29, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Michael D. Wilson

                                    /s/ Jeannette H. Castagnetti

                                    /s/ R. Mark Browning




                                3